Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Applicant is advised that the application is not in compliance with 37 CFR §§ 1.821-1.825.  
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825 for the reason(s) set forth in the Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR §§ 1.821-1.825) in order to effect a complete response to this office action.  
While applicants have submitted the proper sequence listing, the application is not fully in compliance because the sequences of the claims and specification require a Sequence Identifier (SEQ ID NO) for each of the recited sequences.  
Specifically, the application fails to comply with CFR 1.821(d), which states:
(d)Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

For example, at least pages Figs. 17-19, and pars. [0184], [0196], [0198], and [0222], contain a peptide sequence of at least 4 amino acids, at least 4 of which are specifically defined.  It is also noted that the specification fails to provide a description of For any response to this office action to be fully compliant, the response has to bring the application into compliance with the sequence rules.  The claims/specification must be amended to be consistent with 37 CFR 1.821 (d).  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 2, 12, 13, drawn to an isolated peptide and composition thereof, classified in C07K 7/06.
II.	Claims 3-5, 14, 15, drawn to a conjugate and composition thereof, classified in A61K 35/76.
III.	Claims 6-7, drawn to a method of making a conjugate, classified in C07K 1/042.
IV.	Claims 8-11,* 16, 17, drawn to a population of bacteriophage, classified in C12N 7/00.  (*Based on their recitation of a population of bacteriophage, claims 9-11 are included in this Group even though they depend from claim 3.  It is presumed these claims are intended to depend from claim 8 instead of claim 3)
V.	Claim 18, drawn to a method for producing an immune response using the composition of Group I, classified in A61KP 38/08.
VI.	Claim 19, drawn to a method for producing an immune response using the composition of Group II, classified in A61P 37/02.
VII.	Claim 20, drawn to a method for producing an immune response using the composition of Group IV, classified in A61P 37/04.
VIII.	Claim 21, drawn to a method for treating cancer using the composition of Group I, classified in A61P 35/00.
IX.	Claim 22, drawn to a method for treating cancer using the composition of Group II, classified in A61P 35/00.
X.	Claim 23, drawn to a method for treating cancer using the composition of Group IV, classified in A61P 35/00.
XI.	Claim 24-25, drawn to a polynucleotide and expression vector, classified in C12N 15/79.
XII.	Claim 26-27, drawn to a method for selecting peptides, classified in C07K 7/02.
	The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, IV, and XI are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have different designs and/or effects.  Specifically, Group I excludes a bacteriophage while, Group II requires conjugation to a bacteriophage, Group IV is drawn to a distinct population of bacteriophage, and Group XI is drawn to a nucleic .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by a different process for example the peptides could be conjugated using ester or thioester linkages.  
Invention I, II, and IV are related to Inventions V, VI, VII, VIII, IX, and X as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the processes can be practiced with distinct products, for example an isolated peptide or a bacteriophage.  Alternatively, the products could be used to stimulate an immune response or treat cancer.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.  
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over 

Election of Species
This application contains claims directed to the following patentably distinct species:
Peptide (e.g., see claims 1, 2, 9)
Type of linkage (e.g., see claims 4-7)
Fusion location (e.g., see claims 10-11)
Applicants are required to specify/elect the following three species: 
1) a single peptide sequence from those recited in claims 1, 2, and 9.  It is also requested that applicant provide any common or trade name(s) of the elected peptide; 
2) a single type of linkage from those recited in claims 4-7; and 
3) a protein to which the exogenous amino acid sequence is fused from those recited in claims 10-11.  
Applicants are required, in reply to this action, to elect a single species from each of the species categories listed above to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  The claims recite a variety of distinct peptides with no common sequence, length, or core structure.  In addition, 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  
Applicant(s) is/are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658